 

Case 3:18-cv-00693-JWD-RLB Document10 12/10/18 Page 1 of 1

Bineths © Lab orgpe Locfs f OL P6393
VS Mid» Lesftie? 2 La.
Ahiith Stofeos Er Ae Cat, KB02 0 Leisyob

Li (fbr or 44 guing

Vhs 16 Bho secon fur ZL take be Ceach samp
90PT LA WOU. 20/7 Afoe) Ss wf - La Lee 20/7
2 yard fee *Y00.00 Cy fer vrche acl F718 Z
SOLO. / ac? ZL eK fre te Te fF teoo/) hate bern Ther
oes mest. Lyfe on Pore pon ce fo an efor a? F¥e Mek
ZL wer rors 79 wh Hee swf, L fin par’ aroMer
"900,20 ff Ter. Bot Mer foo coopp adhd (7 w0s a
CSE tot gue! suf” fbn econ’ (pert of the & bi top
wes nor speech. Z yank Whee Sols ati 0 conflem
ThP top was jperd twice. L mach Ths Mgets7 aboot
atech age eae thes liks bye Ji! poh wscond. £

ae! Ake fs Jers “oy, A stole? Weorn & yer:

Brocoeu *. CV el jy
(00 So 10 Die /f
Larcbe CA 0p b6 VI ILAI
Cpersioven Kafe Ln A ou K10 t
Neyo far lo. 707),

 
